                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,

         Plaintiff,
                                                                         Case No. 06-40138-01-DDC
v.

THOMAS GUY CARAWAY,

         Defendant.


                                      MEMORANDUM AND ORDER

         This matter is before the court on a limited remand from the Tenth Circuit in pro se1

defendant Thomas Guy Caraway’s case. On May 8, 2019, the court issued an Order denying Mr.

Caraway’s most recent motion: a “Motion to Dismiss Void March 6, 2019, Memorandum and

Order of Court or in Alternative Motion for Reconsideration of Order.” Doc. 145. On May 29,

2019, the Tenth Circuit entered an Order directing the court to “consider whether to issue a

[certificate of appealability] as to the Rule 60(b) claims” Mr. Caraway asserted in his motion.

Doc. 152 at 2.

I.       Legal Standard

         A court can issue a COA only if the party applying for it “has ‘made a substantial

showing of the denial of a constitutional right.’” Tennard v. Dretke, 542 U.S. 274, 282 (2004)


1
    As the court explained in its most recent Order (Doc. 140), because Mr. Caraway proceeds pro se, the court
construes his filings liberally and holds them to “a less stringent standard than formal pleadings drafted by lawyers.”
Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991) (“[I]f the court can reasonably read the pleadings to state a
valid claim on which the plaintiff could prevail, it should do so despite the plaintiff’s failure to cite proper legal
authority, his confusion of various legal theories, his poor syntax and sentence construction, or his unfamiliarity with
pleading requirements.”); see also Clark v. Oklahoma, 468 F.3d 711, 713 n.1 (10th Cir. 2006). But the court does
not become an advocate for the pro se party. See Hall, 935 F.2d at 1110. Likewise, Mr. Caraway’s pro se status
does not excuse him from complying with the court’s rules or facing the consequences of noncompliance. See
Ogden v. San Juan Cty., 32 F.3d 452, 455 (10th Cir. 1994) (citing Nielsen v. Price, 17 F.3d 1276, 1277 (10th Cir.
1994)).
(quoting 28 U.S.C. § 2253(c)(2)). To satisfy this standard, the Supreme Court has determined,

the applicant “‘must demonstrate that reasonable jurists would find the district court’s

assessment of the constitutional claims debatable or wrong.’” Id. (quoting Slack v. McDaniel,

529 U.S. 473, 484 (2000)). The applicant must show that those “reasonable jurists could debate

whether (or, for that matter, agree that) the petition should have been resolved in a different

manner or that the issues presented were adequate to deserve encouragement to proceed further.”

Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (internal quotations omitted). As the Tenth

Circuit explained in its limited remand Order, a certificate of appealability is “required to appeal

the denial of a Rule 60(b) motion in a habeas case.” Doc. 152 at 2 (citing Spitznas v. Boone, 464

F.3d 1213, 1218 (10th Cir. 2006)).

        In its May 8, 2019, Order, this court concluded that Mr. Caraway’s motion had asserted

two Rule 60(b) claims. First, Mr. Caraway contended that the court could not enter any orders

“without first re-establishing [its] jurisdiction . . . if it was ever in fact lawfully established.”

Doc. 145 at 7. He based this argument on the court’s July 30, 2007, administrative closure of the

case. And, second, Mr. Caraway generally asserted that the court had failed to adhere to the

“less stringent standard” the Tenth Circuit directs the court to apply when evaluating pro se

filings. Id. at 2, 10, 11; see also Hall, 935 F.2d at 1110; Clark, 468 F.3d at 713 n.1. The May 8,

2019, Order rejected both arguments. An administrative closure has no bearing on jurisdiction.

Doc. 146 at 7. And, Mr. Caraway did not identify any portions of the record supporting his

claim that the court had failed to apply the pro se standard. Id. at 7–8.

        The court concludes that no reasonable jurist would find the court’s assessment of Mr.

Caraway’s Rule 60(b) claims debatable or wrong. See Tennard, 542 U.S. at 282. The court thus

declines to issue a certificate of appealability for Mr. Caraway’s Rule 60(b) claims in his



                                                    2
“Motion to Dismiss Void March 6, 2019, Memorandum and Order of Court or in Alternative

Motion for Reconsideration of Order” (Doc. 145).

       IT IS THEREFORE ORDERED BY THE COURT THAT defendant Thomas Guy

Caraway is denied a certificate of appealability for his claims under Federal Rule of Civil

Procedure 60(b) in his “Motion to Dismiss Void March 6, 2019, Memorandum and Order of

Court or in Alternative Motion for Reconsideration of Order” (Doc. 145).

       IT IS SO ORDERED.

       Dated this 18th day of June, 2019, at Kansas City, Kansas.

                                                     s/ Daniel D. Crabtree
                                                     Daniel D. Crabtree
                                                     United States District Judge




                                                3
